Title: [Diary entry: 11 October 1786]
From: Washington, George
To: 

Wednesday 11th. Mercury at 60 in the Morning—74 at Noon and 73 at Night. This day as yesterday, was clear, calm, and warm. Majr. Washington, his wife, and Nelly & Washington Custis went up to the race at Alexa. All but the Major returned to Dinner with Betcy & Patcy Custis along with them. I rid to all the Plantations, found most of my People had gone to the races. Those remaining in the Neck were cleaning rye which had been tread out the day before & preparing to continue their wheat sowing tomorrow.